Thompson, J.
in summing up the evidence to the jury, said that the defendant must be considered as a trespasser, having entered the plaintiff’s house for an illegal purpose, to obtain papers to which he had no right. The merits of the judgment in the action between the defendant and the captain of the vessel by which the money came consigned, cannot be overhauled in this action. The testimony, therefore, which has been offered, relative to the deficiency, *90must be considered here, merely to discover the intention of the defendant. If there was no deficiency, then this is a case of aggravated trespass, and the jury, in giving damages, are not confined to the extent of the alleged deficiency. But, if there really was a deficiency, that fact, although it cannot excuse the trespass, must go in extenuation of it, and in mitigation of damages.
Verdict for the plaintiff. Damages, 150 dollars.
Talbot, D. B. Ogden, and E. W. King, for the plaintiff.
B. Riker, for the defendant.